DETAILED ACTION
Claims 1, 3, 5-6, 8, 12-14, 16-20, and 22 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
All pending claims are free of the prior art, but claim 8 remains under a double patenting rejection.  The Examiner left a message for Applicant’s representative, Ryan Fortin, to discuss the double patenting rejection, but no agreement has been reached. 
Status of the Rejections
The 103 rejections are withdrawn in view of the amendment.  
The double patenting rejection is maintained with respect to claim 8.
The 112(b) rejection is withdrawn in view of the amendment.
The claim objections are withdrawn in view of the amendment.
Double Patenting
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 15/841,319 and in view of Banowski et al. (DE 10 2008 035 014 A1)(2010) where indicated below.  
The teachings of Banowski are relied upon as discussed above.   

Although the copending claims do not expressly recite the presence of an odor absorbing compound and that is the elected species (cyclodextrin) it would have been prima facie obvious to modify them to incorporate this ingrediens, because Banowski expressly suggests incorporating cyclodextrin into an anhydrous deodorant composition as an odor absorber in order to enhance its odor reducing properties.
Response to Applicant’s Arguments
Applicant has not submitted substantive arguments against the rejection, which is therefore maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Patricia Duffy/Primary Examiner, Art Unit 1645